Chandler, Justice:
State appeals the Circuit Court’s grant of post-conviction relief (PCR) to Respondent, Thomas Toland Poston (Poston).
Poston was convicted in 1976 of armed robbery and sentenced to 21 years. His trial counsel, after filing notice of intent to appeal, filed a no-merit brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493 (1967). The appeal was reviewed by this Court and dismissed under Rule 23 of the Supreme Court Rules of Practice.
On September 30,1987, a PCR application was filed by Pos-ton. It was granted by the Circuit Court upon the ground that Poston’s appellate counsel had filed the Anders brief without Poston’s permission.
It is clear from a reading of Anders that the decision to file, or not file, a no-merit brief rests soley with appellate counsel. There is no authority to support the Circuit Court’s holding that Poston’s consent to the filing is required.
Moreover, this Court’s full review of Poston’s appeal, as provided for in Anders, accorded Poston his full constitutional and statutory rights.
Accordingly, we reverse the grant of PCR.
Reversed.
Gregory, C.J., and Harwell, Finney and Toal, JJ., concur.